Citation Nr: 0906335	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 
2005, including service in Kuwait and Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA) which in pertinent part granted 
service connection for PTSD with an initial rating of 30 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran underwent a VA psychiatric examination in April 
2005.  A second psychiatric examination was requested in May 
2006 as the Veteran contended that his PTSD symptoms had 
worsened since his last examination and provided a factual 
basis to support that contention.  The RO agreed to provide a 
second examination and provided the Veteran with a letter on 
June 9, 2006 informing him that the West Haven VA Medical 
Center would notify him of the time and date to report to the 
examination.  A notation indicates that the RO requested such 
an examination on June 9, 2006.

A list of the Veteran's VA treatment dates indicates that the 
Veteran was scheduled for a second VA examination on June 21, 
2006 with the same examiner that had conducted the previous 
examination.  VA records list the Veteran as a "no show" 
for the scheduled examination.  The August 2006 Supplemental 
Statement of the Case denied the Veteran's increased initial 
rating claim citing his failure to report to the scheduled 
June 21, 2006 examination.

There is no indication in the file that the Veteran was given 
notice of the scheduled examination.  Absent such evidence, 
this case would likely not withstand judicial scrutiny.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The Veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination, and the 
examiner should note such a review in any 
examination report or an addendum to that 
examination report.

The Veteran is notified that this 
examination is necessary to evaluate the 
severity of his disability.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

2.  If the Veteran fails to report for 
the scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the Veteran's last known address.   It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case.  Then return the case to the Board 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




